Exhibit 10.1

 

 

FIRST AMENDMENT TO
SEVERANCE COMPENSATION AGREEMENT

 

This First Amendment to Severance Compensation Agreement (this “Amendment”) is
made and entered into as of the 22nd day of July 2005 (the “Effective Date”)
between Southwest Water Company., a Delaware corporation and its subsidiaries
(collectively the “Company”), and Anton C. Garnier (“Executive”).

 

WHEREAS, the Executive and the Company previously entered into a Severance
Compensation Agreement dated August 5, 1998 (the “Agreement”); and

 

WHEREAS, the Company and Executive wish to modify the Agreement to delete all
reference to Retirement; and

 

WHEREAS, the Company believes it to be in the best interests of its stockholders
to retain and motivate key executive officers and ensure continuity of
management and that this Amendment will further those interests.

 

In consideration of Executive’s continued employment as an executive officer
with the Company and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:

 

1.     Effective as of the Effective Date, Sections 1(b) and Section 2(f) are
hereby deleted in their entirety.

 

2.     Effective as of the Effective Date, the references to “Retirement or” in
Section 2(d)(i) and in the first sentence of Section 2(e) are hereby deleted in
their entirety, and the reference to “Retirement” in Section 2(h)(i) is hereby
deleted in its entirety.

 

3.     All other terms of the Agreement not specifically addressed in this
Amendment shall continue in full force and effect.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
to be effective the date first above written.

 

EXECUTIVE

SOUTHWEST WATER COMPANY,

 

a Delaware corporation

 

 

 

 

/s/ Anton C. Garnier

 

By

/s/ Peter J. Moerbeek

 

Anton C. Garnier

 

Peter J. Moerbeek

 

 

President and Chief Operating Officer

 

 

 

and

/s/ Shelley A. Farnham

 

 

 

Shelley A. Farnham

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------